         Case 3:16-md-02741-VC Document 7812 Filed 11/15/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                             MDL No. 2741
 LIABILITY LITIGATION
                                                     Case No. 16-md-02741-VC

                                                     PRETRIAL ORDER NO. 190:
 This document relates to:
                                                     SCHUMACHER LETTER BRIEF
 Schumacher v. Monsanto Co., 19-cv-4165
                                                     Re: Dkt. No. 7397



        The parties’ request for an order severing the parties in the multi-plaintiff complaint is

denied as unnecessary. The plaintiffs should follow the steps outlined in this Court’s orders for

(i) voluntarily dismissing the claims of all plaintiffs other than the lead plaintiff and (ii) filing

short-form complaints. See Pretrial Order No. 155, Dkt. No. 4454; Pretrial Order No. 167, Dkt.

No. 4618. This severance process does not require a court order.

        IT IS SO ORDERED.

Dated: November 15, 2019
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
